Title: To Benjamin Franklin from Henry Laurens, 7 April 1784
From: Laurens, Henry
To: Franklin, Benjamin



Dear Sir.
Bath 7th April 1784.

I had the honor of addressing you under the 31st Ulto, by the hands of my Son, who I hope will pay his Respects at Passy the present Day. This Morning I am favored with yours of the same Date, enclosing the several Copies of Papers from Congress, which you have enumerated, & also an open Letter to Charles Thompson Esqr, not mentioned. From the Contents of which, I presume you intended it should go by the April Packet from Falmouth. I shall therefore seal & send it forward by to-morrow Nights, which will be the first Post. It will arrive at Falmouth exactly in time, according to the Rule of making up the Mail in London.
I have written to Mr Hartley upon the Business of the Ratification, & lodged in his hands a Letter for Major Franks— Should Mr Hartley prefer making the necessary Exchange on this side the Water, I shall be ready to attend him upon the first Intimation of his Pleasure. I have requested Mr Bourdieu, who will probably be the Bearer of this, to take with him some of

the latest Newspapers for your Perusal, you will at least see how the Elections go forward, except which there is very little in them worth Notice.
I continue in very infirm health, but in sound & perfect Mind & Memory of the Esteem & Regard with which I have the honor to be. Dear Sir. Your obedt hble Servt.

Henry Laurens
His Excellency. Benj. Franklin Esquire Passy.

 
Addressed: His Excellency. / Benjamin Franklin Esqr. / Minister Plenipotentiary from / the United States of America at / the Court of France / Passy. / [Notation by Bourdieu?:] Forwarded from Dover, 10th. April 1784 by J.B.
Endorsed: Recd April 14.
